Title: From Benjamin Franklin to John Bondfield, 26 April 1779
From: Franklin, Benjamin
To: Bondfield, John


Sir,
Passy April 26. 1779.
I am very sensible of your Merit with the United States and wish it was in my Power to serve you under the Difficulties you represent to me in yours of the 17th. Inst. But I have no Money at Command which is not appropriated to answer Contracts we have made here or Drafts of the Congress daily arriving, and I dare not presume to hazard a Possibility of Disappointment, as considering my Situation the publick Consequences of my being render’d unable to pay those Demands might be fatal to the Credit of the States. I hope therefore that either by the Arrival of your Funds or by some other means, your present straits may be relieved and the Inconveniences you apprehend prevented; being with much Esteem, Sir Your most obedt. &ca—
Mr. Bondfield.
